Citation Nr: 1201846	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-46 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.  

2.  Entitlement to an initial compensable disability rating for service-connected corneal scarring in the right eye.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran appeared for a Board hearing before the undersigned Acting Veterans Law Judge at the local RO. The transcript of the Travel Board hearing is associated with the claims file.

As will be explained below, the Veteran requested to withdraw his appeal regarding the issue of entitlement to SMP based on the need for aid and attendance on the day of the Board hearing.  It is notable that this was the only issue that had been certified for appellate review.  

While the Veteran also perfected his appeal of the June 2009 denial of service connection for eye problems, service connection for corneal scarring in the right eye was established in a March 2010 Decision Review Officer (DRO) decision.  As a result of the full grant of benefits sought on appeal in that decision, said issue is considered to have been resolved and satisfied in full and, therefore, is not before the Board.  See Grantham v. Brown, 1156, 1158-59 (Fed. Cir. 1997).        

The Board also notes that the Veteran noted in a February 2011 statement, on VA Form 21-4138, that he wanted to apply for service connection for his cataracts and glaucoma disorders as secondary to his service-connected right eye corneal scarring.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Further, for reasons explained in the REMAND portion of the decision below, the issue of entitlement to an initial compensable disability rating for service-connected corneal scarring in the right eye is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the Travel Board hearing held in February 2011, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issue of entitlement to SMP based on the need for aid and attendance be withdrawn.


CONCLUSION OF LAW

Regarding the issue of entitlement to SMP based on the need for aid and attendance, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board hearing before the undersigned, the Veteran through his representative requested that his appeal with respect to the issue involving entitlement to SMP based on the need for aid and attendance be withdrawn.  See February 2011 Travel Board hearing transcript, page 2.  That same day, the Veteran also submitted a written statement wherein he wrote that he was withdrawing his appeal of the issue of entitlement to SMP based on the need for aid and attendance.  See February 2011 VA Form 21-4138. 

Because the Veteran has withdrawn this appeal both on the record at the hearing and in writing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

Entitlement to SMP based on the need for aid and attendance is dismissed.  


REMAND

In the March 2010 DRO decision, service connection for corneal scarring in the right eye was established with a noncompensable disability rating effective February 25, 2009.  The Veteran was notified of the DRO decision in March 2010.  On the day of the February 2011 Travel Board hearing, the Veteran submitted a written statement wherein he expressed disagreement with the decision rendered on his right eye.  Upon review, the Board finds that the Veteran's statement may be construed as a Notice of Disagreement (NOD) regarding the initial disability rating assigned for his service-connected corneal scarring in the right eye.  However, a Statement of the Case (SOC) has not yet been issued.

Upon consideration of the foregoing, the Board notes that the February 2011 NOD was received by the RO within one year of the March 2010 DRO decision and is, thus, timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed);  38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issue of entitlement to an initial compensable disability rating for service-connected corneal scarring in the right eye, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The purpose of this remand is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


